Citation Nr: 1403679	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  12-35 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for posttraumatic stress disorder (PTSD) and generalized anxiety disorder.

2.  Entitlement to a total disability rating based on individual unemployability due to service connected disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel



INTRODUCTION

The Veteran had active duty service from September 1999 to August 2001 and from April 2006 to April 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Board observes that, in July 2008, the Veteran submitted a VA Form 21-22 (Appointment of Veteran Service Organization (VSO) as Claimant's Representative) in which he designated the American Legion as his representative. In December 2010, the Veteran submitted a VA Form 21-22a (Appointment of Individual as Claimant's Representative) in which he designated Lawrence Wagner, a private attorney, as his representative.  In Virtual VA, a November 2013 VA Form 21-22 shows the Veteran executed yet another change in representation designating the Disabled American Veterans as his representative.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the Virtual VA claims file reveals VA treatment records dated through June 2012; such records were considered in the October 2012 statement of the case.

The issues of entitlement to a rating in excess of 70 percent and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's assigned disability rating of 70 percent was deducted 50 percent on account of pre-existing psychiatric disability.
 
2.  The government's burden was not met with respect to the second prong of the presumption of soundness under 38 U.S.C.A. § 1111; the presumption of soundness is not rebutted which means no deduction for the degree of disability existing at the time of entrance is to be made.  


CONCLUSION OF LAW

The criteria for a higher initial rating of 70 percent for service connected PTSD and generalized anxiety disorder (claimed as PTSD/depression/anxiety) have been met.  38 U.S.C.A. §§ 1111, 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.304, 4.1-4.14, 4.130, Diagnostic Codes 9400, 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In August 2008, the Veteran filed an original claim for compensation benefits.  In a February 2009 rating decision, the RO denied service connection for generalized anxiety disorder, depressive disorder, and PTSD.  In April 2009, the Veteran filed a notice of disagreement with the denial of service connection for PTSD.  An April 2010 statement of the case continued the denial.  The Veteran did not thereafter file VA Form 9.  On July 16, 2010, the RO received the Veteran's application to reopen claims of entitlement to service connection for PTSD and depression.  In a February 2011 rating decision, the RO granted service connection for generalized anxiety disorder (claimed as PTSD to include mental disorders) and assigned a 10 percent evaluation effective August 23, 2010.  In so granting, the RO relied upon a January 2011 VA examination report.  The RO made the following finding:

Based on the evidence of record, service connection for generalized anxiety disorder (claimed as PTSD to include mental disorders) has been granted because this condition, which existed prior to military service, permanently worsened as a result of service.  The difference between disability evaluations before and after military service determines the degree of disability subject to service connection. Prior to service, the disability is considered 60 percent disabling based on evidence from the VA examination in which the examiner stated that your current impairments are 75 to 80 percent related to your pre-existing anxiety and personality disorder and 15 to 20 percent aggravated by your military stressors.  Following military discharge, the disability is 70 percent disabling because of the findings of the VA examination conducted at the VA Medical Center Jesse Brown on January 5, 2011.  The preservice percentage is always deducted before assigning any service-connected evaluation less than 100 percent.

In June 2011, the Veteran's representative submitted a notice of disagreement.  In relevant part, the representative argued that the RO failed to apply the presumption of soundness which rendered the deduction in disability rating erroneous.  In an October 2012 rating decision, the RO found clear and unmistakable error (CUE) in the prior rating action.  Specifically, the RO found that the correct effective date for the award of service connection was July 16, 2010, the actual date of receipt of the claim to reopen.  The RO found that service connection was warranted for PTSD.  The RO found that the overall evidentiary record showed that the severity of the disability most closely approximated the criteria for a 70 percent disability evaluation.  The RO then made the following finding:

Service connection for posttraumatic stress disorder and generalized anxiety disorder (claimed as PTSD/depression/anxiety) as a result of aggravation of his pre-existing mental health condition has been granted because this condition, which existed prior to military service, permanently aggravated your posttraumatic stress disorder and generalized anxiety disorder as a result of service.  The difference between disability evaluations before and after military service determines the degree of disability subject to service connection. Prior to service the disability is considered 50 percent disabling based on your VA examination and treatment reports which explained the extent of your pre-existing condition.  Following aggravation, the total disability is 20 percent disabling because your mental health condition has increased in severity.  The pre-aggravation percentage is always deducted before assigning any service-connected evaluation less than 100 percent.

Thus, a disability rating of 20 percent from July 16, 2010 is in effect.  An October 2012 statement of the case specifically addressed the Veteran's representative's argument that the RO failed to properly apply the presumption of soundness.  The RO acknowledged that there was no evidence of a mental health condition on the Veteran's entrance exam into military service but maintained that since the extent of the evidence of record showed a pre-existing mental health condition, the presumption of soundness was not met in this case.  The Board disagrees.  
  
Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002) (emphasis added).

When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  The burden then falls on VA to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  Id.  (Emphasis added)  VA may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Id.  If this burden is met, then the veteran is not entitled to service-connected benefits.  Id.  If, however, VA fails to rebut the presumption of soundness under section 1111, the veteran's claim is one for service connection.  Id.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  Id.; 38 C.F.R. § 3.322 (2013).  

The period of service at issue is the Veteran's second period of active duty service from April 2006 to April 2008 which includes his service in Iraq.  There is no entrance Report of Medical Examination of record.  Thus, there can be no finding that a psychiatric disability was noted upon the Veteran's entrance into military service.  See 38 C.F.R. § 3.304 (b) (2013) (providing that only such conditions as are recorded in examination reports are to be considered as noted).  Accordingly, 38 U.S.C.A. § 1111 is for application.  It is irrelevant whether or not there is clear and unmistakable evidence that the Veteran's psychiatric condition pre-existed service.  The January 2011 VA examiner specifically found that the Veteran's psychiatric symptoms were permanently aggravated by his military experiences in Iraq.  Consequently, the government's burden was not met with respect to the second prong of the presumption of soundness.  Thus, the Veteran is entitled to the presumption of soundness which means that no deduction for the degree of disability existing at the time of entrance is to be made.  Wagner, 370 F.3d at 1096.  In so finding, the Veteran is entitled to the full 70 percent rating effective from July 16, 2010.


ORDER

A higher initial rating of 70 percent for PTSD and generalized anxiety disorder (claimed as PTSD/depression/anxiety) is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

In the June 2011 notice of disagreement, the Veteran's representative also maintained that the Veteran is entitled to a TDIU.  In support of the claim, the representative submitted a September 2010 psychiatric report and a March 2011 mental residual functional capacity questionnaire.  The Board recognizes that the Court of Appeals for Veterans Claims has clarified that a claim for a TDIU due to service-connected disabilities exists as part of a claim for an increase (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  As a claim of entitlement to a TDIU has been raised by the Veteran, the Board finds that this issue should be considered by the RO in the first instance.  

The Board also finds that a remand is necessary in order to obtain outstanding Social Security Administration (SSA) records.  The Veteran reported that he had received SSA benefits from June 2011 to June 2013 for his service-connected generalized anxiety disorder in an October 2012 examination report.  The Court of Appeals for Veterans Claims has held that where there has been a determination with regard to Social Security benefits, the records concerning that decision must be obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992). 

The Board also notes that the Veteran's VA treatment notes suggest that he has received some counseling through VA Vocational Rehabilitation, although it is not clear whether the Veteran underwent additional training or education.  However, the Veteran's VA Counseling, Evaluation and Rehabilitation Folder is not contained in the claims file.  On remand, these records should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO shall provide the Veteran with notice in compliance with the VCAA that informs him of what evidence he must show to support a claim for TDIU.  In addition, ask the Veteran to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to obtain relevant employment information.

2.  Associate the Veteran's VA Counseling, Evaluation and Rehabilitation Folder with the Veteran's VA claims file.  If any records cannot be obtained, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

3.  Any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim, should be obtained from SSA and associated with the claims file.  If any records cannot be obtained, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

4.  After completing the above actions, the Veteran's claims of entitlement to an initial rating in excess of 70 percent and entitlement to a TDIU should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


